

117 HR 5068 IH: Prioritize Evacuation of U.S. Citizens in Afghanistan Act
U.S. House of Representatives
2021-08-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5068IN THE HOUSE OF REPRESENTATIVESAugust 20, 2021Mr. Steube (for himself and Mr. Panetta) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Defense and the Secretary of State to jointly submit to Congress a plan on Afghanistan, and for other purposes.1.Short titleThis Act may be cited as the Prioritize Evacuation of U.S. Citizens in Afghanistan Act. 2.Congressional declarationCongress declares the Biden Administration to prioritize and expedite the evacuation and relocation of the U.S. citizens and their families in Afghanistan. 3.Sense of CongressIt is the sense of Congress that the United States should—(1)prioritize the repatriation of all United States persons in Afghanistan;(2)make efforts to recover or destroy Department of Defense equipment and materials that were disposed or dispositioned to the military or Government of Afghanistan, including property provided through foreign military sales and transfers of United States foreign excess property; and(3)recover or destroy any and all Department of Defense equipment and materials, including weapons, vehicles, and aircraft, that have been left behind in Afghanistan to prevent such equipment and materials from entering the possession of the Taliban.4.Department of Defense and Department of State joint plan on AfghanistanThe Secretary of Defense and the Secretary of State shall immediately jointly submit to Congress a report that includes—(1)a plan to safely remove the approximately 10,000 to 15,000 United States persons in Afghanistan, as of the date of the enactment of this Act, from Afghanistan; and(2)a detailed list and dollar amount of the Department of Defense equipment and materials that were not fully dispositioned at the time of the accelerated withdraw.